DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjusting element” in claims 1, 9, 10, 13, 15, 17, 18, 22, and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 5, 6, 9, 16, 17, and 19-27  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim claims 5 and 6, there is no antecedent basis for “the combination printing and cutting device.”
Regarding claim 1, there is insufficient antecedent basis for “the combination printing and cutting device” recited in lines 6-7. Dependent claims are rejected therewith.
Regarding claim 16, it is not clear which electronic interface port of claim 10 is being referred to.
Regarding claim 17, the recitation in lines 6-7 of “an applicator mechanically coupled to the printer and cutter assembly, of the applicator” is indefinite because the language seems to imply that the printer/cutter assembly are somehow part of the applicator. Dependent claims fall herewith.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 24 recites a positioning arm and an adjusting element that are previously recited in claim 17. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 and 19, 20, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strohmeyer et al. (U.S. Pat. No. 5,833,803).
Regarding claim 17, Strohmeyer teaches a combination printing, cutting, and applying device (labeling apparatus 10, Abstract; FIG. 1) comprising: 
a printer (12, FIG. 2A, 2B); 
a carriage assembly (label transport as carriage assembly, wherein carriage is understood as a mode of transporting items from one location to another, column 6, lines 12-39);
a cutter assembly (14, FIG. 2A, 2B) movably attached to the carriage assembly (cutter and control circuitry, column 9, lines 33-67; column 4, line 44 – column 5, line 39). The recited applicator;
an applicator (16, FIG. 1A, 2B) mechanically coupled to the printer and cutter assembly, of the (e.g., Abstract and Figure 2A shows unity connection of all three elements; column 6, lines 8-11; Figures 2A, 2B); 
a positioning arm, an adjusting element, and an electronic interface port (control circuitry, column 2, line 57 – column 3, line 3).  
Regarding claim 19, Strohmeyer teaches wherein the cutter assembly is capable of making variable-length cuts on a stock material (column 4, line 44 – column 6, line 38).  
Regarding claim 20, Strohmeyer teaches wherein the applicator is capable of applying the stock material cut in variable lengths to an object (column 4, line 44 – column 6, line 38).  
Regarding claim 22, Strohmeyer teaches further comprising a pressure adjusting element (e.g., blade 32 applies a constant pressure or applied air pressure to head 34, column 4, line 44 – column 6, line 38).  
Regarding claim 23, Strohmeyer teaches further comprising a drive element (e.g., motor 60, column 4, line 44 – column 6, line 38).  
Regarding claim 24, Strohmeyer teaches wherein the applicator comprises a positioning arm and an adjusting element (column 4, line 44 – column 6, line 38).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teachd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6, 9, 10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 2018/0203650) in view of Strohmeyer et al. (U.S. Pat. No. 5,833,803).
Regarding claim 1, Le teaches a label applicator device (100, FIG. 1) comprising: 
a positioning arm (L-shaped arm holds 702, FIG. 7; 
an adjusting element (“the print and apply machine 702 can be brought down…to apply the label,” [0044]) wherein the positioning arm movably retains the adjusting element (print and apply machine 102 can be brought down to have an adjusting element which is movably mounted on the known L-shaped positioning arm, [0044]; L-shaped positioning arm, FIG. 7); and an electronic interface port (claim 1).
Le does not teach a tamping or presser plate attached to the adjusting element. Strohmeyer teaches an actuated labeling apparatus with tamper unit (16), wherein an underside of the tamping plate is adapted to engage the label and push it down onto the object and is conventionally present as a necessary pressure source for adhesive labels and applicator devices (e.g., Abstract; column 6, lines 8-11; Figures 2A, 2B). As such, Strohmeyer teaches the added limitation wherein the label applicator device is mechanically coupled to the combination printing and cutting device. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the label applicator of Le to include a tamping unit in order to fix the label to an article or piece of mail as desired by Strohmeyer (column 4, lines 54-58).
Regarding claim 6, the electronic coupling between subunits of the same device are common practices and it would have been obvious to one of ordinary skill in the art to modify the label applicator device of Le with control circuitry between devices in order to control the apparatus as desired by Strohmeyer (column 2, lines 57-59). 
Regarding claim 9, Le teaches further comprising a motor for operating the adjusting element (Abstract; claim 8).  
Regarding claim 10, Le teaches combination printing and applying device comprising: 
a printer (claim 1); and 
an applicator (claim 1; 702, FIG. 7) comprised of a positioning arm (L-shaped arm holding element 7, FIG. 7), 
an adjusting element (“the print and apply machine 702 can be brought down…to apply the label,” [0044]), an electronic interface port (claim 1).
 Le does not teach the claimed cutter with an electronic interface. However, Strohmeyer teaches a cutting apparatus comprised of a carriage assembly (label transport as carriage assembly, wherein carriage is understood as a mode of transporting items from one location to another, column 6, lines 12-39), a cutter assembly movably attached to the carriage assembly, and a cutter electronic interface port (cutter and control circuitry, column 9, lines 33-67; column 4, line 44 – column 5, line 39). As such, Strohmeyer teaches the added limitation wherein the printing/applying device is mechanically coupled to a cutting apparatus. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the labeling unit of Le to include a cutter assembly and carriage in order to separate the label from the end of the roll as desired by Strohmeyer.
Regarding claim 12, Le teaches a label device that is capable of applying a stock material cut in variable lengths to an object ([0040]).
Regarding claim 13, Le does not teach a tamping or presser plate attached to the adjusting element. Strohmeyer teaches an actuated labeling apparatus with tamper unit 16 wherein an underside of the tamping plate is adapted to engage the label and push it down onto the object and is conventionally present as a necessary pressure source for adhesive labels and applicator devices (Strohmeyer, column 6, lines 8-11; FIG. 2A, 2B). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the label applicator of Le to include a tamping unit in order to fix the label to an article or piece of mail as desired by Strohmeyer (column 4, lines 54-58). 
Regarding claim 14, Le teaches wherein the applicator further comprises a motor (Abstract, claim 8).  
Regarding claim 15, Le teaches wherein the positioning arm movably retains the adjusting element (print and apply machine 102 can be brought down to have an adjusting element which is movably mounted on the known L-shaped positioning arm, [0044]; L-shaped positioning arm, FIG. 7).  
Regarding claim 16, Le would render obvious wherein the electronic interface port electrically couples the combination printing and applying device to the cutting apparatus because electronic coupling between subunits of the same device are common practices and would be regarded as such by one of ordinary skill in the art as such.

Allowable Subject Matter
Claims 21, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art, alone or in combination, teaches wherein the cutter assembly cuts in at least two directions, the adjusting element slidably engages an opening in the positioning arm, and mounting plate.

Response to Arguments
Applicant’s arguments filed November 7, 2022, have been fully considered by they are not persuasive.
Examiner notes that Applicant’s amendment to the independent claims omits the allowable phrase “via a mounting plate” as recited in claim 5. Applicant has instead elected to only state that “the label applicator device is mechanically coupled to the combination printing and cutting device,” thereby not overcoming the prior art of record.
Applicant’s Remarks on pages 6-8 merely states that the claim set is not taught by Le or Strohmeyer. Examiner cannot substantively reply to these cursory remarks, and respectfully requests Applicant to point out with particularity why the recited claim limitations are not taught or disclosed by the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745